DETAILED ACTION  
1.   This application has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1- 20 are pending in this application.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.    Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Vaca Castano et al. (2017/0169315, hereafter referred as Vaca Castano. 
 
    With regard to claim 1, Vaca Castano teaches a method of image segmentation (reads on the clustering, grouping and selecting a region as depicted in figs. 1-6), executable by a processor (see p[0055]), comprising: receiving image data (see p[0019]); detecting one or more objects associated with the received image data (reads on fig. 2 and p[0021,0034, or 0036-0038]),; and determining one or more regions of interest within the receive image data corresponding to one or more segments based on the detected objects (reads on abstract and figs. 3-5).

    With regard to claim 2, Vaca Castano further teaches wherein the one or more objects are detected based on predicting a center heatmap, a width and a height of a bounding box, and one or more center offsets associated with the one or more objects (reads on p[0038, 0040, 0047 or 0053]). 

   With regard to claim 3, Vaca Castano further wherein the one or more regions of interest are determined based on the predicted bounding box (reads on p[0038 or 0047]).

    With regard to claim 4, Vaca Castano further wherein the one or more objects are detected based on reusing center object data to separate attached objects out of a foreground of the received image data (Reads on p[0036 and 0048]).

    With regard to claim 5, Vaca Castano further segmenting adjacent objects from among the one or more objects based on instance normalizing the received image data (reads on figs. 4-5 and p[0051]).

   With regard to claim 6, Vaca Castano further wherein the received image data is instance normalized based on adhesion between the one or more objects (reads on figs. 4-5 and p[0051]).

   With regard to claim 7, Vaca Castano further wherein the receive image data is instance normalized based on occlusion of part of an object from among the one or more objects (reads on figs. 4-5 and p[0051]). 
      

   With regard to claims 8-20, the limitations of claims 8-20 are covered by the limitations claims 1-7 above.  The processor and memory can implement and program the functions of claims 1-7.

                                                           Conclusion   
3.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Song et al. (2022/0130049) teaches a tumor detection and segmentation for DPI AI platform 
routes.
     Turgutlu et al. (2021/0248748) teaches a multi-object image parsing using neural network 
pipeline.
     Song et al. (2019/0392584) teaches an internal organ localization in computed tomography (CT) 
images.
     Yoo et al. (2013/0028517) teaches an apparatus, method and medium detecting object pose. 
   Zhou (2009/0129641) teaches a system and method for addictive spatial/intensity decomposition of 
medical images.
   Hong et al. (2008/0112605) teaches methods and apparatus for automatic body part identification 
and localization.
   Huang et al. (2007/0081712) teaches  a system and method for whole body landmark detection, 
segmentation and change quantification in digital images.

4.    Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
and normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 


organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.


/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
July 06, 2022